15-2504
     Gobind v. Sessions
                                                                                       BIA
                                                                                Connelly, IJ
                                                                                A59 082 825

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of February, two thousand seventeen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   PRADEEP GOBIND,
14            Petitioner,
15
16                        v.                                         15-2504
17                                                                   NAC
18   JEFF SESSIONS, UNITED STATES
19   ATTORNEY GENERAL,1
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Samuel N. Iroegbu, Albany, N.Y.
24


     1 - Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Jeff Sessions is automatically substituted for former
     Attorney General Loretta E. Lynch, as the Respondent in this case.
1    FOR RESPONDENT:               Benjamin C. Mizer, Principal Deputy
2                                  Assistant Attorney General; John S.
3                                  Hogan, Assistant Director; Samuel P.
4                                  Go, Senior Litigation Counsel,
5                                  Office of Immigration Litigation,
6                                  United States Department of Justice,
7                                  Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED IN PART and DISMISSED IN PART.

13       Petitioner Pradeep Gobind, a native and citizen of Guyana,

14   seeks review of a July 9, 2015, decision of the BIA, affirming

15   an April 28, 2015, decision of an Immigration Judge (“IJ”)

16   denying    Gobind’s    application    for   asylum,   withholding   of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).    In re Pradeep Gobind, No. A59 082 825 (B.I.A. July

19   9, 2015), aff’g No. A59 082 825 (Immig. Ct. Batavia Apr. 28,

20   2015).    We assume the parties’ familiarity with the underlying

21   facts and procedural history in this case.

22       Under the circumstances of this case, we review both the

23   IJ’s and BIA’s decisions.     Zaman v. Mukasey, 514 F.3d 233, 237

24   (2d Cir. 2008).       We generally lack jurisdiction to review a

25   final order of removal of an alien, like Gobind, who has been

26   ordered removed on the basis of an aggravated felony conviction.


                                       2
1    8 U.S.C. § 1252(a)(2)(C); Ortiz-Franco v. Holder, 782 F.3d 81,

2    86 (2d Cir. 2015).    But this jurisdictional limitation does not

3    extend to constitutional claims or questions of law.     8 U.S.C.

4    § 1252(a)(2)(D).

5        Although Gobind’s challenge to the agency’s aggravated

6    felony determination presents a reviewable question of law, see

7    Vargas-Sarmiento v. U.S. Dep’t of Justice, 448 F.3d 159, 164-65

8    (2d Cir.2006), it is explicitly foreclosed by our decision in

9    Mugalli v. Ashcroft, 258 F.3d 52, 61-62 (2d Cir. 2001) (holding

10   that “a conviction under [NYPL § 130.25(2)] meets the BIA’s

11   interpretation of sexual abuse of a minor” and is therefore an

12   aggravated felony).    We therefore deny Gobind’s petition as it

13   relates to the agency’s denial of asylum.

14       We dismiss the remainder of the petition for lack of

15   jurisdiction   because     Gobind    has   failed   to   raise   a

16   constitutional claim or question of law with respect to the

17   agency’s denials of withholding of removal and CAT relief.

18   Gobind avers generally that his testimony and evidence were

19   sufficient to meet his burdens of proof.    He does not challenge

20   the agency’s determination that he did not meet his burden for

21   withholding of removal because he had not shown that the harm

22   he feared from his victim’s family was on account of a protected


                                      3
1    ground; he also fails to challenge the agency’s determination

2    that he did not meet his burden for CAT relief because he failed

3    to show the necessary governmental action or acquiescence in

4    any prospective harm by the victim’s family.       He has therefore

5    waived review of these determinations, which are, in any event,

6    legally sound.      See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d

7    Cir. 1998) (“Issues not sufficiently argued in the briefs are

8    considered waived and normally will not be addressed on

9    appeal.”); see also 8 C.F.R. § 1208.16 (predicating eligibility

10   for withholding of removal on a showing that the applicant’s

11   “life or freedom would be threatened in the proposed country

12   of   removal   on    account   of   race,   religion,   nationality,

13   membership in a particular social group, or political opinion”

14   (emphasis added)); 8 C.F.R. § 1208.18(a)(1) (providing that

15   “torture” under the CAT must be “inflicted by or at the

16   instigation of or with the consent or acquiescence of a public

17   official or other person acting in an official capacity”).

18        For the foregoing reasons, the petition for review is

19   DENIED IN PART and DISMISSED IN PART.       As we have completed our

20   review, any stay of removal that the Court previously granted

21   in this petition is VACATED, and any pending motion for a stay

22   of removal in this petition is DISMISSED as moot.        Any pending


                                         4
1   request for oral argument in this petition is DENIED in

2   accordance with Federal Rule of Appellate Procedure 34(a)(2),

3   and Second Circuit Local Rule 34.1(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk




                                  5